Exhibit B

to Securities 

Purchase Agreement

 

VOID AFTER 5:00 P.M., PACIFIC

TIME, ON JULY [__], 2008

 

THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"),
OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
JURISDICTION. THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED OR SOLD IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
APPLICABLE SECURITIES LAWS UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS.

 

Right to Purchase [_______] Shares of      

Common Stock, $.001 par value per share

Date: July [___], 2003

 

LIFEPOINT, INC.

STOCK PURCHASE WARRANT

 

THIS CERTIFIES THAT, for value received, __________________, or its registered
assigns, is entitled to purchase from LIFEPOINT, INC., a corporation organized
under the laws of the State of Delaware (the "Company"), at any time or from
time to time during the Exercise Period (as defined in Section 2 hereof),
________________(________) fully paid and nonassessable shares of the Company's
common stock, $.001 par value per share (the "Common Stock"), at an exercise
price per share (the "Exercise Price") equal to (i) $0.30 [100% of the
Conversion Price] from the date hereof through the one year anniversary of the
date hereof (the "First Year Exercise Price") and (ii) $0.50 [167% of the
Conversion Price] from the one year anniversary of the date hereof through the
expiration of the Exercise Period. Notwithstanding the foregoing, the number of
shares of the Common Stock purchasable hereunder (the "Warrant Shares") and the
Exercise Price are subject to adjustment as provided in Section 4 hereof. The
term "Warrants" means this Warrant and the other warrants of the Company issued
pursuant to that certain Securities Purchase Agreement, dated as of the date
hereof, by and among the Company and the other signatories thereto (the
"Securities Purchase Agreement").

This Warrant is subject to the following terms, provisions and conditions:

 

    Manner of Exercise; Issuance of Certificates; Payment for Shares
    . Subject to the provisions hereof, including, without limitation, the
    limitations contained in Section 7 hereof, this Warrant may be exercised by
    the holder hereof, in whole or in part, by the surrender of this Warrant,
    together with a completed exercise agreement in the form attached hereto
    (the "
    Exercise Agreement
    "), to the Company by 4:30 p.m., Pacific time, on any business day at the
    Company's principal executive offices (or such other office or agency of the
    Company as it may designate by notice to the holder hereof) and upon
    (i) payment to the Company in cash, by certified or official bank check or
    by wire transfer for the account of the Company, of the Exercise Price for
    the Warrant Shares specified in the Exercise Agreement or (ii) if the holder
    is effectuating a Cashless Exercise (as defined below) delivery to the
    Company of a written notice of an election to effect a Cashless Exercise for
    the Warrant Shares specified in the Exercise Agreement; provided, however,
    that the holder shall not be permitted to effectuate a Cashless Exercise
    with respect to the First Year Exercise Price. This Warrant may be exercised
    at any time after the date hereof until the end of the Exercise Period, by
    presentation and surrender of this Warrant to the Company at its principal
    executive offices with a written notice of the holder's intention to effect
    a cashless exercise, including a calculation of the number of shares of the
    Common Stock to be issued upon such exercise in accordance with the terms
    hereof (a "
    Cashless Exercise
    "). In the event of a Cashless Exercise, in lieu of paying the Exercise
    Price in cash, the holder shall surrender this Warrant for that number of
    shares of the Common Stock determined by multiplying the number of Warrant
    Shares to which it would otherwise be entitled by a fraction, the numerator
    of which shall be the difference between the then current Market Price (as
    defined in Section 4(j) below) of a share of the Common Stock on the date of
    exercise and the Exercise Price, and the denominator of which shall be the
    then current Market Price per share of the Common Stock. The Warrant Shares
    so purchased shall be deemed to be issued to the holder hereof or such
    holder's designee, as the record owner of such shares, as of the close of
    business on the date on which this Warrant shall have been surrendered, the
    payment received by the Company and the completed Exercise Agreement shall
    have been delivered or, if such date is not a business date, on the next
    succeeding business date. The Warrant Shares so purchased, representing the
    aggregate number of shares specified in the Exercise Agreement, shall (by
    the Company or through its transfer agent) be delivered (i.e., deposited
    with a nationally recognized overnight courier service postage prepaid) to
    the holder hereof within a reasonable time, not exceeding two (2) business
    days, after this Warrant shall have been so exercised (the "
    Delivery Period
    "). If the Company's transfer agent is participating in the Depository Trust
    Company ("
    DTC
    ") Fast Automated Securities Transfer program, and so long as the
    certificates therefor do not bear a legend pursuant to the terms of the
    Securities Purchase Agreement and the holder is not obligated to return such
    certificate for the placement of a legend thereon, (pursuant to the terms of
    the Securities Purchase Agreement), the Company shall cause its transfer
    agent to electronically transmit the Warrant Shares so purchased to the
    holder by crediting the account of the holder or its nominee with DTC
    through its Deposit Withdrawal Agent Commission system ("
    DTC Transfer
    "). If the aforementioned conditions to a DTC Transfer are not satisfied,
    the Company shall deliver to the holder physical certificates representing
    the Warrant Shares so purchased. Further, the holder may instruct the
    Company to deliver to the holder physical certificates representing the
    Warrant Shares so purchased in lieu of delivering such shares by way of DTC
    Transfer. Any certificates so delivered shall be in such denominations as
    may be reasonably requested by the holder hereof, shall be registered in the
    name of such holder or such other name as shall be designated by such holder
    and, following the date on which the Warrant Shares have been registered
    under the Securities Act pursuant to that certain Registration Rights
    Agreement, dated as of the date hereof, by and among the Company and the
    other signatories thereto (the "
    Registration Rights Agreement
    ") or otherwise may be sold by the holder pursuant to Rule 144(k)
    promulgated under the Securities Act (or a successor rule), shall not bear
    any restrictive legend. If this Warrant shall have been exercised only in
    part, then, unless this Warrant has expired, the Company shall, at its
    expense, at the time of delivery of such certificates, deliver to the holder
    a new Warrant representing the number of shares with respect to which this
    Warrant shall not then have been exercised.

    If, at any time following the Company's receipt of the Stockholder Approvals
    (as defined in the Securities Purchase Agreement), a holder of this Warrant
    submits this Warrant and an Exercise Agreement and payment to the Company of
    the Exercise Price for each of the Warrant Shares specified in the Exercise
    Agreement (including pursuant to a Cashless Exercise), and the Company fails
    for any reason to deliver, on or prior to the fourth (4th) business day
    following the expiration of the Delivery Period for such exercise, the
    number of shares of the Common Stock to which the holder is entitled upon
    such exercise (an "Exercise Default"), then the Company shall pay to the
    holder payments ("Exercise Default Payments") for an Exercise Default in the
    amount of (a) (N/365), multiplied by (b) the Market Price on the date the
    Exercise Agreement giving rise to the Exercise Default is transmitted in
    accordance with this Section 1 (the "Exercise Default Date"), multiplied by
    (c) the number of shares of the Common Stock the Company failed to so
    deliver in such Exercise Default, multiplied by (d) .15, where N = the
    number of days from the Exercise Default Date to the date that the Company
    effects the full exercise of this Warrant which gave rise to the Exercise
    Default. The accrued Exercise Default Payment for each calendar month shall
    be paid in cash or shall be convertible into shares of the Common Stock, at
    the holder's option, as follows:

     a. In the event the holder elects to take such payment in cash, cash
        payment shall be made to holder by the fifth (5th) day of the month
        following such election; and
     b. In the event the holder elects to take such payment in shares of the
        Common Stock, the holder may convert such payment amount into shares of
        the Common Stock at the lower of the Exercise Price or the Market Price
        (as defined in Section 4(j)) (as in effect at the time of conversion) at
        any time after the fifth (5th) day of the month following the month in
        which it has accrued.

    Nothing herein shall limit the holder's right, following the Company's
    receipt of the Stockholder Approvals, to pursue actual damages for the
    Company's failure to maintain a sufficient number of authorized shares of
    the Common Stock as required pursuant to the terms of Section 3(b) hereof or
    to otherwise issue shares of the Common Stock upon exercise of this Warrant
    in accordance with the terms hereof, and the holder shall have the right to
    pursue all remedies available at law or in equity (including a decree of
    specific performance and/or injunctive relief).

    Period of Exercise
    . This Warrant is immediately exercisable, at any time or from time to time
    on or after the date of initial issuance of this Warrant (the "
    Issue Date
    ") and before 4:30 p.m., Pacific time, on that date which is five (5) years
    after the Issue Date (the "
    Exercise Period
    "). Commencing on September 15, 2003, the Exercise Period shall
    automatically be extended by one (1) day for each day during the Exercise
    Period (or any extension thereof) on which the Company does not have a
    number of shares of Common Stock reserved for issuance upon exercise hereof
    at least equal to the number of shares of Common Stock issuable upon
    exercise hereof.
    Certain Agreements of the Company
    . The Company hereby covenants and agrees as follows:
    Shares to be Fully Paid
    . All Warrant Shares will, upon issuance in accordance with the terms of
    this Warrant, be validly issued, fully paid, and nonassessable and free from
    all taxes, liens, claims and encumbrances.
    Reservation of Shares
    . During the Exercise Period, subject to the Company's receipt of the
    Stockholder Approvals, the Company shall at all times have authorized, and
    reserved for the purpose of issuance upon exercise of this Warrant, a
    sufficient number of shares of the Common Stock to provide for the exercise
    in full of this Warrant (without giving effect to the limitations on
    exercise set forth in Section 7(g) hereof).
    Listing
    . Following the Company's receipt of the Stockholder Approvals, the Company
    shall promptly secure the listing of the shares of the Common Stock issuable
    upon exercise of this Warrant upon each national securities exchange or
    automated quotation system, if any, upon which shares of the Common Stock
    are then listed or become listed (subject to official notice of issuance
    upon exercise of this Warrant) and shall maintain, so long as any other
    shares of the Common Stock shall be so listed, such listing of all shares of
    the Common Stock from time to time issuable upon the exercise of this
    Warrant; and the Company shall so list on each national securities exchange
    or automated quotation system, as the case may be, and shall maintain such
    listing of, any other shares of capital stock of the Company issuable upon
    the exercise of this Warrant if and so long as any shares of the same class
    shall be listed on such national securities exchange or automated quotation
    system.
    Certain Actions Prohibited
    . The Company will not, by amendment of its Certificate of Incorporation or
    through any reorganization, transfer of assets, consolidation, merger,
    dissolution, issue or sale of securities, or any other voluntary action,
    avoid or seek to avoid the observance or performance of any of the terms to
    be observed or performed by it hereunder, but will at all times in good
    faith assist in the carrying out of all the provisions of this Warrant and
    in the taking of all such action as may reasonably be requested by the
    holder of this Warrant in order to protect the economic benefit inuring to
    the holder hereof and the exercise privilege of the holder of this Warrant
    against dilution or other impairment, consistent with the tenor and purpose
    of this Warrant. Without limiting the generality of the foregoing, the
    Company (i) will not increase the par value of any shares of the Common
    Stock receivable upon the exercise of this Warrant above the Exercise Price
    then in effect, and (ii) will take all such actions as may be necessary or
    appropriate in order that the Company may validly and legally issue fully
    paid and nonassessable shares of the Common Stock upon the exercise of this
    Warrant.
    Successors and Assigns
    . This Warrant will be binding upon any entity succeeding to the Company by
    merger, consolidation, or acquisition of all or substantially all of the
    Company's assets.
    Blue Sky Laws
    . In the event the issuance of the Warrant Shares is not within an
    applicable exemption thereto, the Company shall, on or before the date of
    issuance of any Warrant Shares, take such actions as the Company shall
    reasonably determine are necessary to qualify the Warrant Shares for, or
    obtain exemption for the Warrant Shares for, sale to the holder of this
    Warrant upon the exercise hereof under applicable securities or "blue sky"
    laws of the states of the United States, and shall provide evidence of any
    such action so taken to the holder of this Warrant prior to such date;
    provided, however, that the Company shall not be required to qualify as a
    foreign corporation or file a general consent to service of process in any
    such jurisdiction.

    Antidilution Provisions
    . During the Exercise Period, the Exercise Price and the number of Warrant
    Shares issuable hereunder and for which this Warrant is then exercisable
    pursuant to Section 2 hereof shall be subject to adjustment from time to
    time as provided in this Section 4. In the event that any adjustment of the
    Exercise Price as required herein results in a fraction of a cent, such
    Exercise Price shall be rounded up or down to the nearest cent.
    Subdivision or Combination of the Common Stock
    . If the Company, at any time during the Exercise Period, subdivides (by any
    stock split, stock dividend, recapitalization, reorganization,
    reclassification or otherwise) its shares of the Common Stock into a greater
    number of shares, then, after the date of record for effecting such
    subdivision, the Exercise Price in effect immediately prior to such
    subdivision will be proportionately reduced. If the Company, at any time
    during the Exercise Period, combines (by reverse stock split,
    recapitalization, reorganization, reclassification or otherwise) its shares
    of the Common Stock into a smaller number of shares, then, after the date of
    record for effecting such combination, the Exercise Price in effect
    immediately prior to such combination will be proportionately increased.
    Adjustment in Number of Shares
    . Upon each adjustment of the Exercise Price pursuant to the provisions of
    this Section 4, the number of shares of the Common Stock issuable upon
    exercise of this Warrant and for which this Warrant is or may become
    exercisable shall be adjusted by multiplying a number equal to the Exercise
    Price in effect immediately prior to such adjustment by the number of shares
    of the Common Stock issuable or for which this Warrant is or may become
    exercisable (as applicable) upon exercise of this Warrant immediately prior
    to such adjustment and dividing the product so obtained by the adjusted
    Exercise Price.
    Consolidation, Merger or Sale
    . In case of any consolidation of the Company with, or merger of the Company
    into, any other corporation, or in case of any sale or conveyance of all or
    substantially all of the assets of the Company other than in connection with
    a plan of complete liquidation of the Company at any time during the
    Exercise Period, then as a condition of such consolidation, merger or sale
    or conveyance, adequate provision will be made whereby the holder of this
    Warrant will have the right to acquire and receive upon exercise of this
    Warrant in lieu of the shares of the Common Stock immediately theretofore
    acquirable upon the exercise of this Warrant, such shares of stock,
    securities, cash or assets as may be issued or payable with respect to or in
    exchange for the number of shares of the Common Stock immediately
    theretofore acquirable and receivable upon exercise of this Warrant had such
    consolidation, merger or sale or conveyance not taken place. In any such
    case, the Company will make appropriate provision to insure that the
    provisions of this Section 4 hereof will thereafter be applicable as nearly
    as may be in relation to any shares of stock or securities thereafter
    deliverable upon the exercise of this Warrant. The Company will not effect
    any consolidation, merger or sale or conveyance unless prior to the
    consummation thereof, the successor corporation (if other than the Company)
    assumes by written instrument the obligations under this Warrant and the
    obligations to deliver to the holder of this Warrant such shares of stock,
    securities or assets as, in accordance with the foregoing provisions, the
    holder may be entitled to acquire. Notwithstanding the foregoing, in the
    event of any such sale or conveyance, the holder of this Warrant shall, at
    its option, have the right to receive cash consideration equal to the fair
    market value of this Warrant as determined in accordance with customary
    valuation methodology used in the investment banking industry if any such
    merger, consolidation, sale or conveyance either involves (x) the receipt of
    cash consideration by the equity holders of the Company's capital stock or
    (y) (i) the sale of the securities issuable upon exercise of all Warrants
    immediately following such event is not either registered with the
    Securities and Exchange Commission or exempt from all applicable federal and
    state registration requirements and such securities are not listed for
    trading on the New York Stock Exchange, the American Stock Exchange (the "
    AMEX
    "), the Nasdaq National Market or the Nasdaq SmallCap Market, and (ii) the
    average weekly reported volume of trading of such securities on the
    principal exchange or market on which such securities are traded for the
    twelve (12) calendar weeks immediately preceding the public announcement of
    such transaction, is less than the product of the aggregate number of shares
    issuable upon exercise of all Warrants following such event and ten (10).
    Distribution of Assets
    . In case the Company shall declare or make any distribution of its assets
    (or rights to acquire its assets) to holders of the Common Stock as a
    partial liquidating dividend, stock repurchase by way of return of capital
    or otherwise (including any dividend or distribution to the Company's
    stockholders of cash or shares (or rights to acquire shares) of capital
    stock of a subsidiary) (a "
    Distribution
    "), at any time during the Exercise Period, then the holder of this Warrant
    shall be entitled upon exercise of this Warrant for the purchase of any or
    all of the shares of the Common Stock subject hereto, to receive the amount
    of such assets (or rights) which would have been payable to the holder had
    such holder been the holder of such shares of the Common Stock on the record
    date for the determination of stockholders entitled to such Distribution. If
    the Company distributes rights, warrants, options or any other form of
    convertible securities and the right to exercise or convert such securities
    would expire in accordance with their terms prior to the expiration of the
    Exercise Period, then the terms of such securities shall provide that such
    exercise or convertibility right shall remain in effect until 30 days after
    the date the holder hereof receives such securities pursuant to the exercise
    hereof.
    Notice of Adjustment
    . Upon the occurrence of any event which requires any adjustment of the
    Exercise Price, then, and in each such case, the Company shall give notice
    thereof to the holder of this Warrant, which notice shall state the Exercise
    Price resulting from such adjustment and the increase or decrease in the
    number of Warrant Shares purchasable at such price upon exercise, setting
    forth in reasonable detail the method of calculation and the facts upon
    which such calculation is based. Such calculation shall be certified by the
    chief financial or accounting officer of the Company.
    Minimum Adjustment of Exercise Price
    . No adjustment of the Exercise Price shall be made in an amount of less
    than 1% of the Exercise Price in effect at the time such adjustment is
    otherwise required to be made, but any such lesser adjustment shall be
    carried forward and shall be made at the time and together with the next
    subsequent adjustment which, together with any adjustments so carried
    forward, shall amount to not less than 1% of such Exercise Price.
    No Fractional Shares
    . No fractional shares of the Common Stock are to be issued upon the
    exercise of this Warrant, but the Company shall pay a cash adjustment in
    respect of any fractional share which would otherwise be issuable in an
    amount equal to the same fraction of the Market Price of a share of the
    Common Stock on the date of such exercise.
    Other Notices
    . In case at any time:
     i.   the Company shall declare any dividend upon the Common Stock payable
          in shares of stock of any class or make any other distribution (other
          than dividends or distributions payable in cash out of retained
          earnings consistent with the Company's past practices with respect to
          declaring dividends and making distributions) to the holders of the
          Common Stock;
     ii.  the Company shall offer for subscription pro rata to the holders of
          the Common Stock any additional shares of stock of any class or other
          rights;
     iii. there shall be any capital reorganization of the Company, or
          reclassification of the Common Stock, or consolidation or merger of
          the Company with or into, or sale of all or substantially all of its
          assets to, another corporation or entity; or
     iv.  there shall be a voluntary or involuntary dissolution, liquidation or
          winding-up of the Company;
    
    then, in each such case, the Company shall give to the holder of this
    Warrant (a) notice of the date on which the books of the Company shall close
    or a record shall be taken for determining the holders of the Common Stock
    entitled to receive any such dividend, distribution, or subscription rights
    or for determining the holders of the Common Stock entitled to vote in
    respect of any such reorganization, reclassification, consolidation, merger,
    sale, dissolution, liquidation or winding-up and (b) in the case of any such
    reorganization, reclassification, consolidation, merger, sale, dissolution,
    liquidation or winding-up, notice of the date (or, if not then known, a
    reasonable estimate thereof by the Company) when the same shall take place.
    Such notice shall also specify the date on which the holders of the Common
    Stock shall be entitled to receive such dividend, distribution, or
    subscription rights or to exchange their shares of the Common Stock for
    stock or other securities or property deliverable upon such reorganization,
    reclassification, consolidation, merger, sale, dissolution, liquidation, or
    winding-up, as the case may be. Such notice shall be given at least ten (10)
    days prior to the record date or the date on which the Company's books are
    closed in respect thereto, but in no circumstance prior to the information
    being publicly disclosed. Failure to give any such notice or any defect
    therein shall not affect the validity of the proceedings referred to in
    clauses (i), (ii), (iii) and (iv) above. Notwithstanding the foregoing, the
    Company shall publicly disclose the substance of any notice delivered
    hereunder prior to delivery of such notice to the holder of this Warrant. 
    
     
    
    Certain Events
    . If, at any time during the Exercise Period, any event occurs of the type
    contemplated by the adjustment provisions of this Section 4 but not
    expressly provided for by such provisions, the Company will give notice of
    such event as provided in Section 4(e) hereof, and the Company's Board of
    Directors will make an appropriate adjustment in the Exercise Price and the
    number of shares of the Common Stock acquirable upon exercise of this
    Warrant so that the rights of the holder shall be neither enhanced nor
    diminished by such event.
    Certain Definitions
    .
     i.  "Market Price" means, for any security as of any date, the volume
         weighted average price of such security for the twenty (20) consecutive
         days immediately preceding such date on the AMEX or other principal
         trading market where such security is listed or traded as reported by
         Bloomberg Financial Markets (or a comparable reporting service of
         national reputation selected by the Company and reasonably acceptable
         to holders of a at least 66 2/3% of the then outstanding shares of
         Series D Preferred Stock ("Majority Holders") if Bloomberg Financial
         Markets is not then reporting closing sales prices of such security)
         (collectively, "Bloomberg"), or if the foregoing does not apply, the
         last reported sales price of such security on a national exchange or in
         the over-the-counter market on the electronic bulletin board for such
         security as reported by Bloomberg, or, if no such price is reported for
         such security by Bloomberg, the average of the bid prices of all market
         makers for such security as reported in the "pink sheets" by the
         National Quotation Bureau, Inc., in each case for such date or, if such
         date was not a trading day for such security, on the next preceding
         date which was a trading day. If the Market Price cannot be calculated
         for such security as of either of such dates on any of the foregoing
         bases, the Market Price of such security on such date shall be the fair
         market value as reasonably determined by an investment banking firm
         selected by the Company and reasonably acceptable to the Majority
         Holders, with the costs of such appraisal to be borne by the Company.
     ii. "Common Stock," for purposes of this Section 4, includes the Common
         Stock and any additional class of stock of the Company having no
         preference as to dividends or distributions on liquidation, provided
         that the shares purchasable pursuant to this Warrant shall include only
         shares of the Common Stock in respect of which this Warrant is
         exercisable, or shares resulting from any subdivision or combination of
         the Common Stock, or in the case of any reorganization,
         reclassification, consolidation, merger, or sale of the character
         referred to in Section 4(c) hereof, the stock or other securities or
         property provided for in such Section.

    Issue Tax
    . The issuance of certificates for Warrant Shares upon the exercise of this
    Warrant shall be made without charge to the holder of this Warrant or such
    shares for any issuance tax or other costs in respect thereof, provided that
    the Company shall not be required to pay any tax which may be payable in
    respect of any transfer involved in the issuance and delivery of any
    certificate in a name other than the holder of this Warrant.
    No Rights or Liabilities as a Stockholder
    . This Warrant shall not entitle the holder hereof to any voting rights or
    other rights as a stockholder of the Company. No provision of this Warrant,
    in the absence of affirmative action by the holder hereof to purchase
    Warrant Shares, and no mere enumeration herein of the rights or privileges
    of the holder hereof, shall give rise to any liability of such holder for
    the Exercise Price or as a stockholder of the Company, whether such
    liability is asserted by the Company or by creditors of the Company.
    Transfer, Exchange, Redemption and Replacement of Warrant
    .
    Restriction on Transfer
    . This Warrant and the rights granted to the holder hereof are transferable,
    in whole or in part, upon surrender of this Warrant, together with a
    properly executed assignment in the form attached hereto, at the office or
    agency of the Company referred to in Section 7(e) below, provided, however,
    that any transfer or assignment shall be subject to the conditions set forth
    in Sections 7(f) and (g) hereof and to the provisions of Sections 2(f) and
    2(g) of the Securities Purchase Agreement, provided further, that this
    Warrant and the rights granted to the holder hereof are not transferable to
    direct competitors of the Company or persons or entities that have announced
    plans to compete directly with the Company. Until due presentment for
    registration of transfer on the books of the Company, the Company may treat
    the registered holder hereof as the owner and holder hereof for all
    purposes, and the Company shall not be affected by any notice to the
    contrary. Notwithstanding anything to the contrary contained herein, the
    registration rights described in Section 8 hereof are assignable only in
    accordance with the provisions of the Registration Rights Agreement.
    Warrant Exchangeable for Different Denominations
    . This Warrant is exchangeable, upon the surrender hereof by the holder
    hereof at the office or agency of the Company referred to in Section 7(e)
    below, for new Warrants of like tenor of different denominations
    representing in the aggregate the right to purchase the number of shares of
    the Common Stock which may be purchased hereunder, each of such new Warrants
    to represent the right to purchase such number of shares as shall be
    designated by the holder hereof at the time of such surrender and all such
    warrants thereafter constituting the Warrant referenced herein..
    Replacement of Warrant
    . Upon receipt of evidence reasonably satisfactory to the Company of the
    loss, theft, destruction, or mutilation of this Warrant and, in the case of
    any such loss, theft, or destruction, upon delivery of an indemnity
    agreement reasonably satisfactory in form and amount to the Company, or, in
    the case of any such mutilation, upon surrender and cancellation of this
    Warrant, the Company, at its expense, will execute and deliver, in lieu
    thereof, a new Warrant of like tenor.
    Cancellation; Payment of Expenses
    . Upon the surrender of this Warrant in connection with any transfer,
    exchange, or replacement as provided in this Section 7, this Warrant shall
    be promptly canceled by the Company. The Company shall pay all taxes (other
    than securities transfer taxes) and all other expenses (other than legal
    expenses, if any, incurred by the holder or transferees) and charges payable
    in connection with the preparation, execution, and delivery of Warrants
    pursuant to this Section 7. The Company shall hold harmless and indemnify
    the holder of this Warrant from and against, and shall compensate and
    reimburse such holder for, any damages which are directly or indirectly
    suffered or incurred by such holder or to which such holder may otherwise
    become subject (regardless of whether or not such damages relate to any
    third party claim) (including legal fees) and which arise from or as a
    result of, or are directly or indirectly connected with any breach of any of
    the Company's covenants set forth herein, including, but not limited to, all
    costs in connection with the enforcement of its rights hereunder.
    Warrant Register
    . The Company shall maintain, at its principal executive offices (or such
    other office or agency of the Company as it may designate by notice to the
    holder hereof), a register for this Warrant, in which the Company shall
    record the name and address of the person in whose name this Warrant has
    been issued, as well as the name and address of each transferee and each
    prior owner of this Warrant.
    Exercise or Transfer Without Registration
    . If, at the time of the surrender of this Warrant in connection with any
    exercise, transfer, or exchange of this Warrant, this Warrant (or, in the
    case of any exercise, the Warrant Shares issuable hereunder), shall not be
    registered under the Securities Act and under applicable state securities or
    blue sky laws, the Company may require, as a condition of allowing such
    exercise, transfer, or exchange, (i) delivery to the Company of a written
    opinion of legal counsel (which opinion shall be in form, substance and
    scope customary for opinions of counsel in comparable transactions and
    reasonably acceptable to the Company) to the effect that such exercise,
    transfer, or exchange may be made without registration under the Securities
    Act and under applicable state securities or blue sky laws, (ii) that the
    holder or transferee execute and deliver to the Company an investment letter
    in form and substance reasonably acceptable to the Company, confirming such
    matters as shall be required by applicable securities laws, and (iii) that
    the transferee be an "accredited investor" as defined in Rule 501(a)
    promulgated under the Securities Act; provided that no such opinion, letter,
    or status as an "accredited investor" shall be required in connection with a
    transfer pursuant to Rule 144 under the Securities Act. 
    Additional Restrictions on Exercise or Transfer
    .
     i.   In no event shall the holder hereof have the right to exercise any
          portion of this Warrant for shares of Common Stock or to dispose of
          any portion of this Warrant to the extent that such right to effect
          such exercise or disposition would result in the holder or any of its
          affiliates together beneficially owning more than the greater of (a)
          4.99% of the outstanding shares of Common Stock or (b) that percentage
          of the outstanding shares of Common Stock held by such holder and its
          affiliates immediately prior to the Issue Date (including in such
          calculation any shares of Common Stock underlying warrants to purchase
          Common Stock (other than this Warrant) held by such holder immediately
          prior to the Issue Date); provided, however, that a holder who, prior
          to the date of this Warrant, has expressed its desire not to be bound
          by the foregoing limitation, may not be bound by such limitations to
          the extent that they have heretofore entered into an agreement with
          the Company not to be so bound by such limitation. For purposes of
          this Section 7(g), beneficial ownership shall be determined in
          accordance with Section 13(d) of the Securities Exchange Act of 1934,
          as amended, and Regulation 13D-G thereunder. The restriction contained
          in this Section 7(g) may not be altered, amended, deleted or changed
          in any manner whatsoever unless the holders of a majority of the
          outstanding shares of Common Stock and the holder hereof shall
          approve, in writing, such alteration, amendment, deletion or change.
          Notwithstanding the forgoing, this Section 7(g) shall not apply to (a)
          the following individuals: the General Conference Corporation of
          Seventh-Day Adventists and Jonathan J. Pallin, or (b) any individual
          not a party to the Securities Purchase Agreement who becomes a holder
          of Preferred Stock after __________, 2003, and who notifies the
          Corporation in writing that this Section 7(g) shall not be applicable
          to such holder.
     ii.  Until the Company has obtained the Stockholder Approvals, the
          aggregate number of shares of Common Stock that may be issued by the
          Company (in exercise of this Warrant, conversion of the Series D
          Preferred Stock, or otherwise in connection with the Securities
          Purchase Agreement) shall be limited to ensure that the total
          aggregate number of shares of Common Stock issued to the Holders does
          not exceed 19.999% of the total number of issued and outstanding
          shares of Common Stock at the time of the Issuance Date.
     iii. If at anytime following receipt of the Stockholder Approvals, the
          Company is prohibited by Rule 713 of the AMEX Company Guide or any
          successor or similar rule, or the rules of any other securities
          exchange or automated quotation system on which the Common Stock is
          then listed or traded (a "Triggering Event"), from issuing all of the
          shares of Common Stock issuable upon complete exercise of the
          Warrants, the Company shall immediately notify the holders of the
          Warrants of such Triggering Event and, within a period of five (5)
          days after the occurrence of such Triggering Event, purchase from each
          such holder, at a per share purchase price of an amount equal to the
          greater of (a) the then applicable Conversion Price plus the
          difference between the then applicable Conversion Price and the Market
          Price and (b) the then applicable Conversion Price multiplied by 1.25
          (the "Per Share Price"), such whole number of Warrants such that the
          Common Stock issuable upon complete exercise of the Warrants is no
          longer prohibited by Rule 713 of the AMEX Company Guide (or any
          successor or similar rule) or the rules of any other securities
          exchange or automated quotation system on which the Common Stock is
          then listed or traded.

    Registration Rights
    . The initial holder of this Warrant (and certain assignees thereof) is
    entitled to the benefit of such registration rights in respect of the
    Warrant Shares as are set forth in the Registration Rights Agreement,
    including the right to assign such rights to certain assignees, as set forth
    therein.
    Notices
    . Any notices required or permitted to be given under the terms of this
    Warrant shall be sent by certified or registered mail (return receipt
    requested) or delivered personally or by courier or by confirmed telecopy,
    and shall be effective upon receipt or refusal of receipt, if delivered
    personally or by courier, or by confirmed telecopy, in each case addressed
    to a party. The addresses for such communications shall be:
 1. If to the Company:

    LifePoint, Inc.

    1205 South Dupont Street

    Ontario, California  91761

    Telephone:  (909) 418-3000

    Telecopy:  (909) 418-3003

    Attn:  Linda H. Masterson, Chief Executive Officer

     

    with a copy to:

     

    Latham & Watkins LLP

    701 B Street, Suite 2100

    San Diego, CA

    Telephone: (619) 236-1234

    Telecopy: (619) 696-7419

    Attn: David A. Hahn, Esq.

     

    If to the holder, at such address as such holder shall have provided in
    writing to the Company, or at such other address as such holder furnishes by
    notice given in accordance with this Section 9.

     

    Governing Law; Jurisdiction
    . This Warrant shall be governed by and construed in accordance with the
    laws of the State of Delaware without regard to principles of choice of law
    or conflicts of law. The Company irrevocably consents to the jurisdiction of
    the United States federal courts and state courts located in the County and
    State of Delaware in any suit or proceeding based on or arising under this
    Warrant and irrevocably agrees that all claims in respect of such suit or
    proceeding shall be determined exclusively in such courts. The Company
    irrevocably waives any objection to the laying of venue and the defense of
    an inconvenient forum to the maintenance of such suit or proceeding. The
    Company further agrees that service of process upon the Company mailed by
    certified or registered mail shall be deemed in every respect effective
    service of process upon the Company in any such suit or proceeding; provided
    that nothing herein shall prevent the Company from seeking to remove from
    the state court to the federal court or vice versa. Nothing herein shall
    affect the holder's right to serve process in any other manner permitted by
    law. The Company agrees that a final non-appealable judgment in any such
    suit or proceeding shall be conclusive and may be enforced in other
    jurisdictions by suit on such judgment or in any other lawful manner.
    Miscellaneous
    .
    Amendments
    . This Warrant and any provision hereof may only be amended by an instrument
    in writing signed by the Company and the holder hereof.
    Descriptive Headings
    . The descriptive headings of the several Sections of this Warrant are
    inserted for purposes of reference only, and shall not affect the meaning or
    construction of any of the provisions hereof.
    Business Day
    . For purposes of this Warrant, the term "business day" means any day, other
    than a Saturday or Sunday or a day on which banking institutions in the
    State of New York are authorized or obligated by law, regulation or
    executive order to close. 
    Indemnification by Company
    .
     i.  The Company shall hold harmless and indemnify the holder of this
         Warrant from and against, and shall compensate and reimburse such
         holder for, any damages which are directly or indirectly suffered or
         incurred by such holder or to which such holder may otherwise become
         subject (regardless of whether or not such damages relate to any
         third-party claim) and which arise from or as a result of, or are
         directly or indirectly connected with any breach of any of the
         Company's covenants set forth herein.
     ii. In the event of the assertion or commencement by any person of any
         claim or legal proceeding with respect to which the holder may have
         indemnification rights pursuant to this Section 12(d)(i), the holder
         shall promptly notify the Company thereof in writing, but the failure
         to so notify the Company will not limit the holder's rights to
         indemnification hereunder, except to the extent the Company
         demonstrates that the defense of such action is prejudiced by the
         failure to so give such notice. Within a reasonable time of receipt of
         such notice, the Company may at its election participate at its own
         expense in the defense of such claim or assume the defense of any such
         claim with counsel chosen by the Company; provided, however, that if
         the defendants in any such action include such holder and the Company
         and the holder shall have been advised by its counsel that there may be
         legal defenses available to the holder which are different from or
         additional to and in conflict with or present a potential conflict with
         those available to the Company, such holder shall have the right to
         employ its own counsel in such action, and in such event the reasonable
         fees and expenses of such counsel shall be borne by the Company. If the
         Company assumes the defense of such claim and no conflict exists
         permitting the holder to retain separate counsel pursuant to the
         immediately preceding sentence, the Company shall have no obligation to
         pay any fees or expenses of any counsel retained the holder or any
         other person entitled to indemnification hereunder in connection with
         such a claim. The holder shall not settle any claim in respect of which
         indemnification shall be sought hereunder without the prior written
         consent of the Company. The Company shall not be liable for any
         settlement of any action, claim, suit or proceeding (or for any related
         losses, damages, liabilities, costs or expenses) if such settlement is
         effectuated without its written consent, which shall not be
         unreasonably withheld.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF,

the Company has caused this Warrant to be signed by its duly authorized officer.



 

LIFEPOINT, INC.

 

 

 

By:

Name:

Title:

FORM OF EXERCISE AGREEMENT

(To be Executed by the Holder in order to Exercise the Warrant)

 

To: LifePoint, Inc.

1205 South Dupont Street

Ontario, California  91761

Telecopy:  (909) 418-3003

Attn:  Linda H. Masterson, Chief Executive Officer

 

The undersigned hereby irrevocably exercises the right to purchase _____________
shares of the Common Stock of LifePoint, Inc., a corporation organized under the
laws of the State of Delaware (the "Company"), evidenced by the attached
Warrant, in accordance with the conditions and provisions of said Warrant. The
undersigned shall submit as payment for such purchase, at the option of the
holder, either (i) an amount equal to the product of the Exercise Price
multiplied by the number of shares being purchased hereby, or (ii) forfeiture of
a number of shares of the Common Stock which would have been issuable under the
Warrant equal to the aggregate Exercise Price payable for such exercise divided
by the Market Price. All capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to such terms in the Warrant.

 

The undersigned agrees not to offer, sell, transfer or otherwise dispose of any
Common Stock obtained on exercise of the Warrant, except under circumstances
that will not result in a violation of the Securities Act of 1933, as amended,
or any state securities laws.

;The undersigned requests that the Company cause its transfer agent to
electronically transmit the shares of the Common Stock issuable pursuant to this
Exercise Agreement to the account of the undersigned or its nominee (which is
_________________) with DTC through its Deposit Withdrawal Agent Commission
System ("DTC Transfer").

 

;In lieu of receiving the shares of the Common Stock issuable pursuant to this
Exercise Agreement by way of DTC Transfer, the undersigned hereby requests that
the Company cause its transfer agent to issue and deliver to the undersigned
physical certificates representing such shares of the Common Stock.

 

The undersigned requests that a Warrant representing any unexercised portion
hereof be issued, pursuant to the Warrant, in the name of the Holder and
delivered to the undersigned at the address set forth below:

Dated:



Signature of Holder



Name of Holder

Address:







 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers all the
rights of the undersigned under the within Warrant, with respect to the number
of shares of the Common Stock covered thereby set forth hereinbelow, to:

Name of Assignee

Address

No. of Shares

 

 

 

 

 

 

 

, and hereby irrevocably constitutes and appoints
_____________________________________ as agent and attorney-in-fact to transfer
said Warrant on the books of the within-named corporation, with full power of
substitution in the premises.

 

Dated:

In the presence of





Name:

 

 

Signature:

Title of Signing Officer or Agent (if any):



 

Address:





 

Note: The above signature should correspond exactly with the name on the face of
the within Warrant.



 

 